              Case 1:19-cv-03024-TWT Document 174 Filed 09/09/19 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 LANCER INSURANCE COMPANY,                    )
                                              )
             Plaintiff,                       )
                                              )
 v.                                           )
                                              )
 JET EXECUTIVE LIMOUSINE                      )      CIVIL ACTION FILE
 SERVICE, INC.; PHILADELPHIA                  )
 INDEMNITY INSURANCE                          )      NO. 1:19-cv-03024-TWT
 COMPANY; COOPER-GLOBAL                       )
 CHAUFFEURED                                  )
 TRANSPORTATION, INC.;                        )
 HENNESSY TRANSPORTATION,                     )
 INC.; STEVEN HOPPENBROUWER;                  )
 KENT PLOWMAN; STEVEN                         )
 TAYLOR; RICK TOMCHO;                         )
 THOMAS MATTHESEN; SAHIL                      )
 RAINA; ROBIN RAINA; WESLEY                   )
 HUDSON; STEPHEN FARRAR;                      )
 GEORGANNA GULLIA; JOSEPH                     )
 BEST; JESSICA BARNES; JOHN
 MASON; KENNY STRICKLER; TIM
 SHEEHY; SCOTT ARMSTRONG;
 BRIAN DILL; ALAN COOLING;
 AND RAY SHREYAS,

             Defendants.

                           PLAINTIFF’S INITIAL DISCLOSURES




M0531560.1 14061
              Case 1:19-cv-03024-TWT Document 174 Filed 09/09/19 Page 2 of 8




            COMES NOW, Plaintiff Lancer Insurance Company (“Lancer”) and,

pursuant to Fed.R.Civ.P. 26(a)(1) and this Court’s Local Rules, makes the following

initial disclosures:

       (1) State precisely the classification of the cause of action being filed, a
brief factual outline of the case including plaintiff’s contentions as to what defendant
did or failed to do, and a succinct statement of the legal issues in the case.

            RESPONSE: Plaintiff Lancer Insurance Company (“Lancer”) filed this

declaratory judgment action to determine the extent, if any, of its obligations to

Defendants Cooper Global Chauffeured Transportation, Inc. (“Cooper Global”) and

Hennessy Transportation, Inc. (“Hennessy”) under liability policies that Lancer

issued to Cooper Global and Hennessy, in connection with a single-vehicle auto

accident that occurred on April 5, 2018. Lancer seeks a declaration of its obligations,

if any, to the Defendants under the policies it issued to Cooper Global and Hennessy.

            On April 5, 2018, a 2011 Freightliner motor coach was involved in a single-

vehicle accident in Columbia County, Georgia (“the Accident”). The motor coach

was transporting passengers from Atlanta, Georgia, to Augusta, Georgia, at the time

of the Accident. The motor coach was being operated by Steven Hoppenbrouwer in

the course and scope of his employment with Jet Executive Limousine Service, Inc.

(“Jet”). After Lancer filed this declaratory judgment action, the vast majority of the




M0531560.1 14061                             2
              Case 1:19-cv-03024-TWT Document 174 Filed 09/09/19 Page 3 of 8




passengers filed lawsuits alleging that Cooper Global and Hennessy (among others)

are liable for the Accident.

            Lancer issued commercial auto liability, excess auto liability, and commercial

general liability policies to Cooper Global that were in effect at the time of the

Accident. Lancer issued commercial auto liability and excess auto liability policies

to Hennessy that were in effect at the time of the Accident. Lancer does not believe

that these policies provide coverage for the Accident.

      (2) Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative case law which plaintiff contends
are applicable to this action.

            RESPONSE: Lancer intends to rely on general provisions of contract and

insurance laws of the State of Georgia, as well as any applicable federal law, to

address its obligations, if any, under the insurance policies at issue in this case.

       (3) Provide the name and, if known, the address and telephone number of
each individual likely to have discoverable information that you may use to support
your claims or defenses, unless solely for impeachment, identifying the subjects of
the information. (Attach witness list to Initial Disclosures as Attachment A.)

            RESPONSE: See Attachment A. Lancer reserves the right to supplement this

response.

       (4) Provide the name of any person who may be used at trial to present
evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. For all
experts described in Fed.R.Civ.P. 26(a)(2)(B), provide a separate written report
satisfying the provisions of that rule. (Attach expert witness list and written reports
to Responses to Initial Disclosures as Attachment B.)
M0531560.1 14061                               3
              Case 1:19-cv-03024-TWT Document 174 Filed 09/09/19 Page 4 of 8




            RESPONSE: Lancer has not identified any such experts to be used at trial.

Lancer reserves the right to supplement this response.

      (5) Provide a copy of, or a description by category and location of, all
documents, data compilations or other electronically stored information, and
tangible things in your possession, custody, or control that you may use to support
your claims or defenses unless solely for impeachment, identifying the subjects of
the information. (Attach document list and descriptions to Initial Disclosures as
Attachment C.)

            RESPONSE: See Attachment C. Lancer reserves the right to supplement this

response.

       (6) In the space provided below, provide a computation of any category of
damages claimed by you. In addition, include a copy of, or describe by category and
location of, the documents or other evidentiary material, not privileged or protected
from disclosure, on which such computation is based, including materials bearing
on the nature and extent of injuries suffered, making such documents or evidentiary
material available for inspection and copying as under Fed.R.Civ.P. 34. (Attach any
copies and descriptions to Initial Disclosures as Attachment D.)

            RESPONSE: This matter is a declaratory judgment action. Lancer seeks only

declaratory relief.

       (7) Attach for inspection and copying as under Fed.R.Civ.P. 34 any
insurance agreement under which any person carrying on an insurance business may
be liable to satisfy part or all of a judgment which may be entered in this action or
to indemnify or reimburse for payments made to satisfy the judgment. (Attach copy
of insurance agreement to Initial Disclosures as Attachment E.)

            RESPONSE: Not applicable.




M0531560.1 14061                            4
              Case 1:19-cv-03024-TWT Document 174 Filed 09/09/19 Page 5 of 8




       (8) Disclose the full name, address, and telephone number of all persons or
legal entities who have a subrogation interest in the cause of action set forth in
plaintiff’s cause of action and state the basis and extent of such interest.

            RESPONSE: Not applicable.

                                          s/ Chandler L. Smith
                                          Scott W. McMickle
                                          GA Bar No. 497779
                                          Chandler L. Smith
                                          GA Bar No. 930368
                                          McMickle, Kurey & Branch, LLP
                                          217 Roswell Street, Suite 200
                                          Alpharetta, GA 30009
                                          Telephone: (678) 824-7800
                                          Fax: (678) 824-7801
                                          Email: swm@mkblawfirm.com
                                                 csmith@mkblawfirm.com
                                          Counsel for Plaintiff Lancer Insurance
                                          Company




M0531560.1 14061                            5
              Case 1:19-cv-03024-TWT Document 174 Filed 09/09/19 Page 6 of 8




                                     ATTACHMENT A

                                         Witness List

            1.     Representatives of Defendant Jet Executive Limousine Service, Inc.

(c/o record counsel), Defendant Hennessy Transportation, Inc., and Defendant

Cooper Global Chauffeured Transportation, Inc. (c/o record counsel) may have

knowledge of relevant facts regarding the subject vehicle; the subject transportation;

the relationship between the three entities; insurance coverage; and other issues

related to the subject loss and Lancer’s claims for declaratory judgment.

            2.     Defendant Stephen Hoppenbrouwer (c/o record counsel) and the

passengers on the subject vehicle (c/o record counsel where applicable) may have

knowledge of relevant facts regarding the subject vehicle, the subject transportation;

insurance coverage; and other issues related to the subject loss and Lancer’s claims

for declaratory judgment.

            3.     Representatives of Defendant Philadelphia Indemnity Insurance

Company (c/o record counsel) may have knowledge of relevant facts regarding

insurance coverage and other issues related to the subject loss and Lancer’s claims

for declaratory judgment.

            4.     Other individuals named by the Defendants in this action.




M0531560.1 14061                              6
              Case 1:19-cv-03024-TWT Document 174 Filed 09/09/19 Page 7 of 8




            5.     Other individuals identified through discovery or otherwise during the

course of this action.

            Lancer reserves the right to supplement this response as permitted by the

Federal Rules of Civil Procedure and Local Rules.




M0531560.1 14061                               7
              Case 1:19-cv-03024-TWT Document 174 Filed 09/09/19 Page 8 of 8




                                     ATTACHMENT C

                                       Document List

            1.     Lancer policy no. BA172555#2 issued to Defendant Cooper-Global

(ECF No. 1-2).

            2.     Lancer policy no. XS192940#2 issued to Defendant Cooper-Global

(ECF No. 1-3).

            3.     Lancer policy no. GL158731#2 issued to Defendant Cooper-Global

(ECF No. 1-4).

            4.     Lancer policy no. BA173113#1 issued to Defendant Hennessy (ECF

No. 1-5).

            5.     Lancer policy no. XS192871#1 issued to Defendant Hennessy (ECF

No. 1-6).

            6.     The State of Georgia Traffic Crash Report (ECF No. 1-1).

            7.     All documents and tangible things identified by Defendants.

            8.     All documents and tangible things obtained through discovery.

            Lancer reserves the right to supplement this response as permitted by the

Federal Rules of Civil Procedure and Local Rules.




M0531560.1 14061                              8
